AMENDMENT
TO
EMPLOYMENT AGREEMENT


This Amendment to Employment Agreement (the “Amendment”) is made and entered
into as of June 6, 2011, by and between Measurement Specialties, Inc., a New
Jersey corporation (the “Employer”) and Glen MacGibbon (the “Executive”).


WHEREAS, the parties desire to amend the Employment Agreement dated
February 15, 2008 (the “Employment Agreement”), to modify the severance
provisions.


NOW, THEREFORE, the Employer and the Executive, each intending to be legally
bound hereby, do mutually covenant and agree as follows:


1.           Sections 4(c)(1) and (2) of the Employment Agreement are amended
and restated to read as follows (revisions are italicized):


(c) By the Executive for Good Reason; by the Employer Other than for Cause.
 
(1) The Executive may terminate, without liability, his employment for “Good
Reason” (as defined below) upon advance written notice of thirty (30) days to
the Employer. The Employer may terminate the Executive “ Other than for Cause ”
(as defined below) upon advance written notice of thirty (30) days to the
Executive. Upon a termination of Executive’s employment Other than for Cause or
for Good Reason, Executive shall be entitled to receive from the Employer the
following sums, each payable within the time frame set forth herein: (i) in a
lump sum the amount of Executive’s Salary accrued through the date of
termination and unpaid, together with the amount of any accrued but unpaid
Annual Bonus earned in the prior completed fiscal year, to be paid within twenty
(20) business days after the date of termination, and in a lump sum a pro-rata
portion of the accrued Annual Bonus for the fiscal year of termination, the
amount of which will be the amount determined by the Board of Directors of the
Employer based on actual performance, multiplied by a fraction, the numerator of
which is the number of days during the fiscal year of Executive’s termination
before the date of termination, and the denominator of which is three hundred
sixty-five (365), to be paid as soon as practicable after determination of the
Annual Bonus consistent with the Employer’s normal bonus determination practices
but not later than the 15th  day of the third month following the end of the
Employer’s fiscal year to which the bonus relates, (ii) subject to Section
4(c)(2), an additional amount equal to 100% of Executive’s Annual Salary as in
effect at the date of termination, to be paid in equal installments over the
course of one year following the date of termination in accordance with the
Employer’s payroll practices then in effect, beginning within 30 days after the
date of termination, (iii) the amount of any outstanding business expenses that
were incurred by Executive prior to the date of termination but not reimbursed
as of such date, to be paid in a lump sum within twenty (20) business days after
the date of termination, and (iii) a lump sum payment for accrued but unused
vacation to be paid within twenty (20) business days after the date of
termination. Thereafter, except as specifically excluded from the Release (as
hereinafter defined), the Employer’s obligations hereunder shall terminate.
 
(2) The payments and benefits provided for in Section 4(c)(1)(ii) are contingent
on (i) the receipt by the Employer of a release (the “Release”) executed by the
Executive in the form attached as Exhibit A  (which is to be executed and
delivered by the Executive following Executive’s termination), and (ii) the
lapse of the seven day revocation period set forth in the Release without
receipt by the Employer of a notice of revocation. The Executive acknowledges
that to the extent the Employer does not receive a Release in the form attached
as Exhibit A executed by Executive on or within twenty-one (21) days after
Executive’s termination or if the Release is revoked by the Executive during the
seven day revocation period, the Executive shall not be entitled to the payments
and benefits provided for in Section 4(c)(1)(ii). The Executive acknowledges and
agrees that, to the extent he delivers the Release and accepts the payments and
benefits provided for in Section 4(c)(1)(ii), the payments and benefits provided
for in Section 4(c)(1)(ii) of this Agreement are the sole and exclusive remedies
of the Executive against the Employer and its affiliates if the employment of
the Executive is terminated pursuant to this Section 4(c); provided, however,
that the Executive shall retain all of the claims excluded in the Release. To
the extent necessary to comply with Section 409A of the Code, if the period
during which the Executive has discretion to execute or revoke the Release
straddles two taxable years of the Executive, then the Employer shall make the
severance payments starting in the second of such taxable years, regardless of
which taxable year the Executive actually delivers the executed Release to the
Employer.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.


MEASUREMENT SPECIALTIES, INC.




/s/ Glen MacGibbon
By: Glen MacGibbon




 
 

--------------------------------------------------------------------------------

 